               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES WATSON,                          :
            Petitioner,                :     1:16-cv-0874
                                       :
             v.                        :
                                       :     Hon. John E. Jones III
MICHAEL E. CLARK, et al.,              :
              Respondents.             :

                            MEMORANDUM

                              March 8, 2019

      Petitioner James Watson (“Petitioner” or “Watson”), a state inmate files the

instant petition (Doc. 1) for writ of habeas corpus pursuant to 28 U.S.C. § 2254,

seeking relief from the Judgment of Sentence entered in the Court of Common

Pleas of Bradford County, Pennsylvania, on November 22, 2002, following

convictions for first-degree murder, conspiracy to commit homicide, kidnapping,

conspiracy to commit kidnapping, and other related offenses. (Doc. 1).

      For the reasons set forth below, the petition for writ of habeas corpus, which

is governed by the Antiterrorism and Effective Death Penalty Act of 1996,

Pub.L.No. 104-132, 110 Stat. 1214, April 24, 1996 (“AEDPA”), will be denied.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      In a January 15, 2016 decision adjudicating Watson’s appeal from the

December 31, 2014 order of the Post Conviction Relief Act (“PCRA”) court, the
Superior Court of Pennsylvania set forth the following relevant facts and

procedural history:

         Generally, the evidence at trial, consisting of eyewitness
         testimony, established that in the afternoon of April 17, 2001, an
         argument developed between Jason Ryans [(“Victim”)] and the
         Watson brothers [(Kenny Watson and [James Watson])] at Kenny
         Watson’s home in Wilkes-Barre, Pennsylvania. The Watsons
         believed that [Victim] had stolen a handgun and a safe containing
         marijuana and money. During the argument, Kenny Watson
         punched [Victim]. In an ensuing struggle, [James Watson]
         grabbed a knife and inflicted multiple wounds to [Victim’s] hands
         and arms. [Victim] was also punched and kicked repeatedly by
         the Watsons. The Watsons then bound the wrists of [Victim],
         either for the purpose of stopping his bleeding or to prevent his
         escape, or both. [Victim] was then placed in a vehicle and
         transported to a rural area near the Village of Camptown in
         Bradford County. There, [Victim] was taken from the vehicle and
         shot twice in the back of the head by [James Watson]. [Victim]
         apparently died immediately.

         The evidence against [James Watson] and Kenny Watson
         diverged with respect to their criminal culpability following the
         altercation in Wilkes-Barre. After [Victim] was bound, the
         Watsons then informed others at the house that they would be
         taking [Victim] to a hospital, but would seek a rural hospital. The
         evidence revealed that [James Watson] was in fact simply looking
         for a secluded place to murder [Victim], but the evidence also
         suggested that Kenny Watson, among others, was duped into
         accompanying [James Watson] to Bradford County. The jury at
         least had a reasonable doubt as to Kenny Watson’s complicity in
         any plan to kill [Victim], for it acquitted him of all charges of
         homicide and conspiracy to commit homicide. Kenny Watson’s
         counsel admitted to the jury that his client was guilty of assault,
         but denied his involvement in any action or plan intended to kill
         [Victim].

                                         2
  Procedurally, the jury reached a verdict on September 12, 2002,
  convicting [James Watson] of first-degree murder, conspiracy to
  commit homicide, kidnapping, conspiracy to commit kidnapping,
  and other related offenses. The court sentenced [James Watson]
  on that day to life imprisonment for his murder conviction, but
  deferred sentencing on the remaining convictions. On November
  22, 2002, the court imposed an aggregate sentence of forty-six
  (46) to ninety-two (92) years’ imprisonment for [James Watson’s]
  remaining convictions, consecutive to [his] life sentence.

  This Court affirmed the judgment of sentence on August 20, 2004,
  and our Supreme Court subsequently denied allowance of appeal
  on April 18, 2005. See Commonwealth v. Watson, 860 A.2d 1136
  (Pa. Super. 2004), appeal denied, 582 Pa. 717, 872 A.2d 1199
  (2005). [The sole issue raised on appeal was “Did the trial court
  abuse its discretion by denying [James Watson’s] motion for a
  mistrial when the co-defendant’s attorney violated Pennsylvania
  Rule of Evidence 410 and made reference in his opening statement
  regarding plea discussions and [] [James Watson’s] willingness to
  accept a deal? (Doc. 10-4, p. 4)] On May 18, 2005, [James
  Watson] timely filed a pro se PCRA petition. The court appointed
  counsel, who filed an amended PCRA petition on April 9, 2008.
  The court held hearings on the petitions on April 7, 2008, April 9,
  2008, and January 6, 2010. The court denied PCRA relief on
  January 4, 2011. [The court determined it had improperly
  imposed separate sentences for each of [James Watson’s]
  conspiracy convictions; consequently, the court granted PCRA
  relief in that respect]. On January 26, 2011, [he] filed a notice of
  appeal.

Commonwealth v. Watson, No. 202 MDA 2011, unpublished
memorandum at 1-2 (Pa. Super filed June 1, 2012)(some internal
citations omitted); (Doc. 10-19, pp. 1-3).

[[Watson] raise[d] six issues for [] review:

[1.] Did the District Attorney’s trial summation, as it pertained to the
fact that [James Watson], co-defendant Kenny Watson and an
                                    3
unindicted alleged co-conspirator and accomplice – Michael Robinson,
did not testify at trial, constitute prosecutorial misconduct warranting a
new trial? (Ineffective assistance of trial counsel)[.]

[2.] Did [James Watson’s] trial attorney have a conflict of interest
which prejudiced [James Watson] when he represented [James Watson]
while and after he also represented Rodney Watson thus causing the
need for a new trial? (Ineffective assistance of counsel)[.]

[3.] Did the recantation testimony of Myrna Taitt’s trial testimony, and
a pretrial statement she gave the Pennsylvania State Police to the effect
that [James Watson] confessed to having committed the homicide at
issue, warrant a new trial?(Newly found evidence)[.]

[4.] Did Rodney Watson’s post-homicide behavior and statement
establish that he was more than a witness to the [Victim’s] murder, that
he was actively criminally involved, so much so that [James Watson] is
entitled to a new trial? (Newly found evidence) (A) Rodney Watson’s
statement that he didn’t see [James Watson] commit the homicide; (B)
Rodney Watson’s theft of a safe which precipitated the homicide
[footnote omitted]; (C) Rodney Watson said he wasn’t going to spend
his life in jail for the homicide at issue[.]

[5.] Did trial counsel render ineffective assistance to [James Watson],
given that Janelle Prato, pretrial, told the defense attorney’s investigator
that Jennifer Barr (who at trial testified that she was an eyewitness to
the homicide and [James Watson] told her he killed [Victim]) told her
[James Watson] didn’t kill [Victim]? (Ineffective assistance of trial
counsel)[.]

6. Was [James Watson’s] right to appeal violated – (Ineffective
assistance of counsel)[?]

(Doc. 10-19, pp. 3-5).]

On appeal this Court affirmed in part and remanded the case for the
PCRA to make additional findings with regard to two of [James
Watson’s] issues. See Id. Following remand, the PCRA court again
                                     4
      denied relief on January 2, 2015. [James Watson] filed a timely notice
      of appeal on January 30, 2015.

(Doc. 10-24, pp. 1-3). Watson raised two issues:

      [1] Did the PCRA court commit error regarding the Prato-Barr
      conversation when, making a credibility determination that Prato’s
      testimony did not necessitate PCRA relief for [Watson], the court found
      that [Watson] first failed to establish that his trial attorney knew or
      should have known of the Prato-Barr conversation and had Prato testify
      at trial, and second, that [Watson] failed to establish prejudice because
      the absence of Prato testimony at trial [?]” On January 15, 2016, the
      Superior Court affirmed the PCRA court’s order. (Id. at 10).

      [2]     Did the court commit error regarding the preservation of
      [Watson’s] appellate rights in first not finding that [Watson’s] appellate
      rights were not preserved not employing a “per se” prejudice statement
      in this case, and second no reaching real credibility determinations.

(Id. at 3, 4). The Superior Court affirmed the PCRA court order denying relief.

(Id. at 10). Thereafter, Watson timely filed the instant petition pursuant to 28

U.S.C. § 2254.

II.   28 U.S.C. § 2254 STANDARDS OF REVEW

      A habeas corpus petition pursuant to 28 U.S.C. § 2254 is the proper

mechanism for a prisoner in custody pursuant to the judgment of a state court to

challenge the “fact or duration” of his confinement. Preiser v. Rodriguez, 411 U.S.

475, 498-99 (1973). 28 U.S.C. § 2254, provides, in pertinent part:

      (a) The Supreme Court, a Justice thereof, a circuit judge, or a district
      court shall entertain an application for a writ of habeas corpus in behalf
      of a person in custody pursuant to the judgment of a State court only on
                                          5
      the ground that he is in custody in violation of the Constitution or laws
      or treaties of the United States.

      (b)(1) an application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be granted
      unless it appears that –

             (A) the applicant has exhausted the remedies available in
             the courts of the State;
                                      ...

      (d) An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim—

             (1) resulted in a decision that was contrary to or involved an
             unreasonable application of, clearly established Federal law, as
             determined by the Supreme Court of the United States; or

             (2) resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented in
             the State court proceeding.

28 U.S.C. § 2254.

      Section 2254 clearly sets limits on the power of a federal court to grant an

application for a writ of habeas corpus on behalf of a state prisoner. Cullen v.

Pinholster, 536 U.S. 170, 181 (2011); Glenn v. Wynder, 743 F.3d 402, 406 (3d Cir.

2014). A federal court may consider such a petition only “on the ground that he is

in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). By limiting habeas relief to state conduct which violates “the

                                           6
Constitution or laws or treaties of the United States,” § 2254 places a high

threshold on the courts.

       A federal habeas court may not consider a petitioner’s claims of state law

violations; review is limited to issues of federal law. See Estelle v. McGuire, 502

U.S. 62, 67-68 (1991) (“[I]t is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions.”); Pulley v. Harris,

465 U.S. 37, 41 (1984) (“A federal court may not issue the writ on the basis of a

perceived error of state law.”); Engle v. Isaac, 456 U.S. 107, 120 n.19 (1982) (“If a

state prisoner alleges no deprivation of a federal right, § 2254 is simply

inapplicable.”).

III.   DISCUSSION

       A.    Watson’s Grounds for Relief

       Watson contends that he is entitled to habeas relief on the following

grounds:

       I.     In failing to notify the Guyana Consulate of his arrest and detention,
       law enforcement authorities denied Watson, a “Guyanize [sic] citizen,” his
       right to prompt legal advice under “Article 36 of the Vienna Convention on
       Consular Relations.” (Doc. 1-1, p. 11).

       II.    Trial counsel’s prior representation of Rodney Watson constituted a
       conflict of interest; trial counsel’s failure to notify him of the conflict of
       interest violated his Sixth Amendment right to effective assistance of
       counsel. (Id. at 16).

                                           7
      III. The trial court’s rulings during the testimony of Commonwealth
      witness Rodney Watson “allowed prejudicial evidence to be presented to the
      jury without holding a hearing to colloquy of both trial counsel and
      Petitioner as related to the issue of conflict of interest…” (Id. at 33).

      IV. Trial counsel was ineffective in failing to properly prepare and present
      evidence at trial. (Id. at 39).

      V.    Trial counsel was ineffective in failing to object to prejudicial
      evidence and statements. (Id. at 69).

(Doc. 1-1). Although Watson clearly raises claims that, in theory, are

appropriately considered in the context of a federal petition, for the reasons set

forth below, we are precluded from reviewing a number of them on the merits

because they have been procedurally defaulted in the state courts.

      B.     Grounds I, III, IV and V – Procedural Default Analysis

      Watson concedes that the claims raised in Ground I (Doc. 1-1, pp. 16-21;

Doc. 13, pp. 2-4), Ground III (Doc. 1-1, pp. 33-38), and portions of Grounds IV

(id. at 40, 41) and V (id. at 80, 81) are procedurally defaulted. Habeas relief

cannot be granted unless all available state remedies have been exhausted, or there

is an absence of available state corrective process, or circumstances exist that

render such process ineffective to protect the rights of the applicant. See 28 U.S.C.

§ 2254(b)(1). Section 2254 dictates that relief “shall not be granted unless it

appears that . . . the applicant has exhausted the remedies available in the courts of

the State,” meaning a state prisoner must “fairly present” his claims in “one
                                           8
complete round of the state’s established appellate review process,” before

bringing them in federal court. 28 U.S.C. § 2254(b)(1)(A); see also O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999) (stating “[b]ecause the exhaustion doctrine is

designed to give the state courts a full and fair opportunity to resolve federal

constitutional claims before those claims are presented to the federal courts, . . .

state prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established

review process.”); see also Duncan v. Henry, 513 U.S. 364, 365 (1995); Picard v.

Connor, 404 U.S. 270, 275 (1971); Lambert v. Blackwell, 134 F.3d 506, 513 (3d

Cir. 1997). The exhaustion requirement is grounded on principles of comity in

order to ensure that state courts have the initial opportunity to review federal

constitutional challenges to state convictions. See Werts v. Vaughn, 228 F.3d 178,

192 (3d Cir. 2000).

      A petitioner has exhausted a federal claim only if he or she presented the

“substantial equivalent” of the claim to the state court. Picard, 404 U.S. at 278.

To satisfy this requirement, a petitioner must “fairly present” his federal claim’s

“factual and legal substance to the state courts in a manner that puts them on notice

that a federal claim is being asserted.” Robinson v. Beard, 762 F.3d 316, 328 (3d




                                           9
Cir. 2014); see Baldwin v. Reese, 541 U.S. 27, 29 (2004); see McCandless v.

Vaughn, 172 F.3d 255, 261 (3d Cir. 1999).

       “When a claim is not exhausted because it has not been ‘fairly presented’ to

the state courts, but state procedural rules bar the applicant from seeking further

relief in state courts, [as is the case here,] the exhaustion requirement is satisfied

because there is ‘an absence of available State corrective process.’ 28 U.S.C. §

2254(b). In such cases, however, applicants are considered to have procedurally

defaulted their claims and federal courts may not consider the merits of such

claims unless the applicant establishes ‘cause and prejudice’ or a ‘fundamental

miscarriage of justice’ to excuse his or her default. See Coleman v. Thompson, 501

U.S. 722, 750, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991).” McCandless, 172 F.3d at

260.

       To demonstrate “cause” for a procedural default, a petitioner must point to

some objective external factor which impeded his efforts to comply with the state’s

procedural rule. See Murray v. Carrier, 477 U.S. 478, 488 (1986). “Prejudice”

will be satisfied only if he can demonstrate that the outcome of the state

proceeding was “unreliable or fundamentally unfair” as a result of a violation of

federal law. See Lockhart v. Fretwell, 506 U.S. 364, 366 (1993).




                                           10
      In attempting to demonstrate “cause for the default and prejudice attributable

thereto,” or “that the failure to consider the federal claim will result in a

fundamental miscarriage of justice,” Harris v. Reed, 489 U.S. 255, 262 (1989); see

also, Werts, 228 F.3d at 192-93 (A petitioner can overcome procedural default, and

thereby empower the habeas court to entertain the merits of the habeas claim, with

a showing of “cause and prejudice” or by demonstrating a fundamental

“miscarriage of justice.”); see also Schlup v. Delo, 513 U.S. 298, 321 (1995) (The

miscarriage of justice exception is “explicitly tied...to the petitioner’s innocence.”),

he relies wholly on the exception set forth Martinez v. Ryan, 566 U.S. 1 (2010).

      The Martinez v. Ryan, 566 U.S. 1 (2010) case recognized a “narrow

exception” to the general rule that attorney errors in collateral proceedings do not

establish cause to excuse a procedural default. Specifically, Martinez holds that

“[i]nadequate assistance of counsel at initial-review collateral proceedings may

establish cause for a prisoner’s procedural default of a claim of ineffective

assistance at trial.” 566 U.S. at 9, 132 S.Ct. 1309. To successfully invoke the

Martinez exception, a petitioner must satisfy two factors: that the underlying,

otherwise defaulted, claim of ineffective assistance of trial counsel is “substantial,”

meaning that it has “some merit,” id. at 14, 132 S.Ct. 1309; and that petitioner had

“no counsel ” or “ineffective” counsel during the initial phase of the state collateral

                                           11
review proceeding. Id. at 17, 132 S.Ct. 1309; see also Glenn v. Wynder, 743 F.3d

402, 410 (3d Cir. 2014). Both prongs of Martinez implicate the controlling

standard for ineffectiveness claims first stated in Strickland v. Washington: (1) that

counsel’s performance was deficient; and (2) the deficient performance prejudiced

the defense. 466 U.S.668, 687 (1984).

             1.     Ground I

      In his first ground in the petition, Watson states the failure of law

enforcement officials to give notice of his arrest to his foreign consulate in Guyana

violated his constitutional rights. He argues that “[b]y denying [him] this right to

speak to the consular’s [sic] office or notified [sic] the consular office…[law

enforcement authorities] denied [him] meaningful legal advise [sic] at a critical

point in the criminal process, inabeling [sic] [them] allegedly [to] obtain

incriminating statements….” (Doc. 1-1, p. 16).

      Initially, Martinez is limited to defaulted claims of ineffective assistance of

trial counsel; it has no applicability to Watson’s claim that law enforcement

officials violated his rights under the treaty. See Davila v. Davis, ––– U.S. ––––,

137 S.Ct. 2058, 2065 (2017) (declining to extend Martinez to defaulted claims of

ineffective assistance of appellate counsel); Murray v. Diguglielmo, No. 09-4960,

2016 WL 3476255, at *4 (E.D. Pa. June 27, 2016) (“These claims do not involve

                                          12
ineffective assistance of [trial] counsel. Martinez does not apply.”). Federal review

of this claim is barred.

      To the extent that he argues that the default is excused based on PCRA

counsel’s ineffectiveness in refusing to raise trial counsel’s ineffectiveness,

because the underlying, otherwise defaulted, claim of trial counsel’s ineffective

assistance lacks merit, the Martinez exception is unavailable. He contends that,

even though he informed PCRA counsel of trial counsel’s failure to raise the issue

of law enforcement’s omission regarding his rights under Article 36 of the treaty,

PCRA counsel declined to include the claim in his PCRA petition. (Doc. 1-1, p.

20). “Article 36 of the Vienna Convention on Consular Relations (Vienna

Convention or Convention), Apr. 24, 1963, [1970] 21 U.S.T. 77, 100–101, T.I.A.S.

No. 6820, addresses communication between an individual and his consular

officers when the individual is detained by authorities in a foreign country.”

Sanchez-Llamas v. Oregon, 548 U.S. 331, 337 (2006). “The violation of the right

to consular notification…is at best remotely connected to the gathering of

evidence. Article 36 has nothing whatsoever to do with searches or interrogations.

Indeed, Article 36 does not guarantee defendants any assistance at all. The

provision secures only a right of foreign nationals to have their consulate informed

of their arrest or detention—not to have their consulate intervene, or to have law

                                          13
enforcement authorities cease their investigation pending any such notice or

intervention. In most circumstances, there is likely to be little connection between

an Article 36 violation and evidence or statements obtained by police.” Id. at 349.

The Sanchez-Llamas Court further noted that “[a] foreign national detained on

suspicion of crime, like anyone else in our country, enjoys under our system the

protections of the Due Process Clause. Among other things, he is entitled to an

attorney, and is protected against compelled self-incrimination. See Wong Wing v.

United States, 163 U.S. 228, 238 [](1896) (‘[A]ll persons within the territory of the

United States are entitled to the protection guaranteed by’ the Fifth and Sixth

Amendments). Article 36 adds little to these ‘legal options,’ and we think it

unnecessary to apply the exclusionary rule where other constitutional and statutory

protections—many of them already enforced by the exclusionary rule—safeguard

the same interests Sanchez–Llamas claims are advanced by Article 36.” Id. at 350.

      It is clear that Watson’s underlying, otherwise defaulted claim, that trial

counsel was ineffective in failing to seek suppression of incriminating statements

obtained in violation of his rights under Article 36 of the treaty, lacks merit.

Consequently, his procedural default cannot be excused based on Martinez.

Federal review is therefore precluded.




                                          14
             2.     Ground III

      In his third ground, Watson argues that he is entitled to relief based on the

trial court’s “actions and decisions” in allowing the prejudicial testimony of

Commonwealth witness Rodney Wilson without conducting a colloquy to

determine whether trial counsel’s prior representation of the witness constituted a

conflict of interest. (Doc. 1-1, pp. 33- 38). He concedes that the claim is

procedurally defaulted and again turns to Martinez, arguing that that the default

should be excused because it is attributable to collateral counsel’s failure to

properly develop and present the claim. (Id. at 34). However, as noted supra,

because Martinez applies only to defaulted claims of ineffective assistance of trial

counsel, not trial court error, the exception is not available. See Davila, 137 S.Ct.

at 2065. The procedural default cannot be excused on that basis.

             3.     Ground IV

      In Ground IV, Watson contends that trial counsel was ineffective in failing

to properly prepare and present evidence through various witnesses. Of those

witnesses, review of the state court record reveals that the claims concerning

counsel’s failure to call Gary Watson and Sharla Timmons as alibi witnesses are

procedurally defaulted because they were not included in the appeal of the PCRA

court’s decision to the Superior Court. (Doc. 10, p. 11; Doc. 10-17, p. 7; Doc. 10-

                                          15
19, pp. 3-5; Doc. 10-24, pp. 3, 4). Further, the claims concerning the testimony of

Myrna Taitt, Richard Fischbein, Lisa Sullivan and Kenneth Michaels, and

McKenzie Keller’s testimony about a conversation she had with Rodney Watson,

are procedurally defaulted because they were presented in the PCRA proceedings

as after-discovered evidence claims, not ineffective assistance of trial counsel

claims.

      Watson fails to address the procedural default in his petition, brief in support

of the petition, or in his reply memorandum, and he does not rely on Martinez.

Even had he relied on Martinez, he would not prevail. PCRA counsel included the

argument concerning the alibi testimony of Gary Watson and Sharla Timmons in

the initial PCRA proceedings but abandoned the argument during the PCRA appeal

proceedings. (Doc. 10-10, pp. 11, 12; Doc. 10-17, p. 7). Therefore, the

ineffectiveness, if any would have occurred during the appeal process, not the

initial collateral proceeding. The Martinez exception only applies to the

effectiveness of counsel in an initial collateral proceeding, not an appeal. See

Davila, 137 S.Ct. at 2065. The testimony of Myrna Taitt, Richard Fischbein, Lisa

Sullivan, and Kenneth Michaels, as well as McKenzie Keller’s testimony

concerning a conversation she had with Rodney Watson, was wholly characterized

and offered at the PCRA hearing as after-discovered evidence for the sole purpose

                                          16
of obtaining a new trial. Because after-discovered evidence, by definition, is

evidence that could not have been obtained prior to the conclusion of the trial by

the exercise of reasonable diligence, it cannot possibly form the basis of a

meritorious ineffective assistance of trial counsel claim. (Doc. 10-19, p. 15).

Since the Martinez exception applies only to defaulted claims of ineffective

assistance of trial counsel, no relief from the procedural default is warranted.

             4.     Ground V

      In his fifth ground, Watson contends, inter alia, that trial counsel was

ineffective in failing to object to the prosecutor’s references to “a black man” and

his characterization of Watson as “the General.” (Doc. 1-1, pp. 70, 71). Watson

again invokes the Martinez exception to excuse the default. (Doc. 1-1, pp. 80-82).

However, because the underlying, otherwise defaulted, claim of ineffective

assistance of trial counsel lacks merit, he cannot meet the requirements of the

Martinez exception.

      In his opening statement, the prosecutor informed the jury that “James

Watson is a take-charge kind of individual. His nickname or street nickname is the

General. He’s the guy who wants to come in and run everything.” (Doc. 10-1, pp.

31, 33). He refers to Watson as “the General” at a few other points in his opening.

(Doc. 10-1, pp. 33, 34). The prosecutor also elicited from Watson’s mother,

                                          17
Myrna Taitt, that she calls him General. (Doc. 10-1, p. 196). In fact, in her

statement to the police she reports “My son, James, I call him General.” (Id. at

196, 207, 208, 212, 213). The prosecutor also referenced “the General” in his

closing argument when quoting Watson’s mother’s statement to the police,

recounting the testimony of witnesses, and on several other occasions. (Doc. 10-2,

pp. 73, 78, 79-84, 86, 89).

      With regard to references to a black man, during his opening statement, the

prosecutor stated as follows: “The evidence will show that these defendants

assumed a number of things. They assumed that the woods in Bradford County

would be a good place to kill somebody and dump a body. They assumed there

wouldn’t be a very serious investigation in a virtually all-white county like this

when a black man is found dead. They assumed the police would be very

aggressive. They assumed a lot of things. All of those things are wrong.” (Doc.

10-1, pp. 29, 30). And, in response to statements made by defense counsel during

their closing arguments, that the jury was racist, the prosecutor stated “I hope

you’re not racist, because this man is black. This man who was killed was black.

If you can’t be fair in a case involving black people, I sure don’t want you on this

jury.” (Doc. 10-2, p. 70).




                                          18
      “[The Supreme] Court has recognized that prosecutorial misconduct may so

infec[t] the trial with unfairness as to make the resulting conviction a denial of due

process.... To constitute a due process violation, the prosecutorial misconduct must

be of sufficient significance to result in the denial of the defendant’s right to a fair

trial.” Woods v. Diguglielmo, 514 Fed. Appx. 225, 227 (3d Cir. 2013) (quoting

Greer v. Miller, 483 U.S. 756, 765 (1987) (internal quotation marks and other

citations omitted)). The comments cited by Watson do not meet this high standard

and, even if they did, we would not conclude that the alleged misconduct “so

infec[ted] the trial with unfairness as to make the resulting conviction a denial of

due process.” See Greer, 483 U.S. at 765. As such, trial counsel’s decision not to

object to the remarks cannot be deemed deficient. Because the underlying,

otherwise defaulted claim lacks merit, the procedural default of this aspect of

Ground V cannot be excused based on Martinez.

      C.     Grounds II, IV and V – Claims Adjudicated on the Merits

      The claims found in Ground II, and Grounds IV and V, excepting those

identified above, all of which raise the ineffective assistance of trial counsel,

Demetrius Fannick, Esq. (“Fannick” or “trial counsel”), have been adjudicated on

the merits in the state courts. Under the AEDPA, federal courts reviewing a state

prisoner’s application for a writ of habeas corpus may not grant relief “with respect

                                           19
to any claim that was adjudicated on the merits in State court proceedings” unless

the claim (1) “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States” or (2) “resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d).

      “[B]ecause the purpose of AEDPA is to ensure that federal habeas relief

functions as a guard against extreme malfunctions in the state criminal justice

systems, and not as a means of error correction,” Greene v. Fisher, 565 U.S. 34, 38

(2011) (internal quotations and citations omitted), “[t]his is a difficult to meet and

highly deferential standard . . . which demands that state-court decisions be given

the benefit of the doubt.” Cullen, 563 U.S. at 181(internal quotation marks and

citation omitted). The burden is on Watson to prove entitlement to the writ. Id.

      A decision is “contrary to” federal law if “the state court applies a rule that

contradicts the governing law set forth in [Supreme Court] cases” or “if the state

court confronts a set of facts that are materially indistinguishable from a decision

of [the Supreme] Court and nevertheless arrives at a result different from [Supreme

Court] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000).




                                          20
“[A] state court decision reflects an ‘unreasonable application of such law’ only

‘where there is no possibility fairminded jurists could disagree that the state court’s

decision conflicts with [the Supreme] Court’s precedents,’ a standard the Supreme

Court has advised is ‘difficult to meet’ because it was ‘meant to be.’ [Harrison v.]

Richter, 562 U.S. 86, [ ] 102, 131 S.Ct. 770. As the Supreme Court has cautioned,

an ‘unreasonable application of federal law is different from an incorrect

application of federal law,’ Richter, 562 U.S. at 101, 131 S.Ct. 770 (quoting

Williams, 529 U.S. at 410, 120 S.Ct. 1495), and whether we ‘conclude[ ] in [our]

independent judgment that the relevant state-court decision applied clearly

established federal law erroneously or incorrectly’ is irrelevant, as AEDPA sets a

higher bar. Williams, 529 U.S. at 411, 120 S.Ct. 1495.” Mathias v. Superintendent

Frackville SCI, 876 F.3d 462, 476 (3d Cir. 2017). A decision is based on an

“unreasonable determination of the facts” if the state court’s factual findings are

objectively unreasonable in light of the evidence presented to the state court.

Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

      Finally, Section 2254(e) provides that “[i]n a proceeding instituted by an

application for a writ of habeas corpus by a person in custody pursuant to the

judgment of a State court, a determination of a factual issue shall be presumed to




                                          21
be correct. The applicant shall have the burden of rebutting the presumption of

correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

      The clearly established ineffective assistance of counsel standard as

determined by the Supreme Court of the United States is as follows:

             Ineffective assistance of counsel claims are “governed by the
      familiar two-prong test set forth in Strickland v. Washington, 466 U.S.
      668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).” Shelton v. Carroll, 464
      F.3d 423, 438 (3d Cir. 2006) (citing Wiggins v. Smith, 539 U.S. 510,
      521, 123 S.Ct. 2527, 156 L.Ed.2d 471 (2003)). For AEDPA purposes,
      the Strickland test qualifies as “clearly established Federal law, as
      determined by the Supreme Court.” Williams, 529 U.S. at 391, 120
      S.Ct. 1495. Under Strickland, a habeas petitioner must demonstrate
      that: (1) counsel’s representation fell below an objective standard of
      reasonableness; and (2) there is a reasonable probability that, but for
      counsel’s error, the result would have been different. 466 U.S. at 687,
      104 S.Ct. 2052. For the deficient performance prong, “[t]he proper
      measure of attorney performance remains simply reasonableness under
      prevailing professional norms.” Id. at 688, 104 S.Ct. 2052. This review
      is deferential:

         A fair assessment of attorney performance requires that every
         effort be made to eliminate the distorting effects of hindsight, to
         reconstruct the circumstances of counsel’s challenged conduct,
         and to evaluate the conduct from counsel’s perspective at the time.
         Because of the difficulties inherent in making the evaluation, a
         court must indulge a strong presumption that counsel’s conduct
         falls within the wide range of reasonable professional assistance....

         Id. at 689, 104 S.Ct. 2052

             Not every “error by counsel, even if professionally
         unreasonable, ... warrant[s] setting aside the judgment of a
         criminal proceeding.” Id. at 691, 104 S.Ct. 2052. “Even if a
         defendant shows that particular errors of counsel were
                                          22
         unreasonable, ... the defendant must show that they actually had
         an adverse effect on the defense”; in other words, the habeas
         petitioner must show that he was prejudiced by counsel’s deficient
         performance. Id. at 693, 104 S.Ct. 2052. To establish prejudice,
         “[t]he defendant must show that there is a reasonable probability
         that, but for counsel’s unprofessional errors, the result of the
         proceeding would have been different. A reasonable probability is
         a probability sufficient to undermine confidence in the outcome.”
         Id. at 694, 104 S.Ct. 2052.

             In assessing an ineffective assistance of counsel claim, “the
      ultimate focus of inquiry must be on the fundamental fairness of the
      proceeding.... In every case the court should be concerned with whether
      ... the result of the particular proceeding is unreliable because of a
      breakdown in the adversarial process that our system counts on to
      produce just results.” Id. at 696, 104 S.Ct. 2052.

Rainey v. Varner, 603 F.3d 189, 197–98 (3d Cir. 2010).

      When the state court has decided the claim on the merits, “[t]he question ‘is

not whether a federal court believes the state court’s determination’ under the

Strickland standard ‘was incorrect but whether that determination was

unreasonable—a substantially higher threshold.’ ” Knowles v. Mirzayance, 556

U.S. 111, 123 (2009) (quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)).

“And, because the Strickland standard is a general standard, a state court has even

more latitude to reasonably determine that a defendant has not satisfied that

standard.” Id.

      The standards governing ineffective assistance of counsel claims were twice

set forth by the Superior Court. In its June 1, 2012 opinion, the Superior Court
                                         23
stated that “[t]o prevail on a claim of ineffective assistance of counsel a petitioner

must show, by a preponderance of the evidence, ineffective assistance of counsel

which, in the circumstances of the particular case, so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could have

taken place.” (Doc. 10-19, p. 6) (citation omitted). “The petitioner must

demonstrate: ‘(1) the underlying claim is of arguable merit; (2) … counsel had no

reasonable strategic basis for his …action or inaction; and (3) but for the errors and

omissions of counsel, there is a reasonable probability that the outcome of the

proceedings would have been different.’.” (Doc. 10-19, p. 6) (citation omitted).

The identical standards are set forth in the Superior Court’s January 15, 2016.

(Doc. 10-24, p. 5).

      The Third Circuit has specifically held that the very ineffective assistance of

counsel test relied upon by the Superior Court in this matter is not contrary to the

Supreme Court’s Strickland standard, and Watson does not argue otherwise. See

Werts v. Vaughn, 228 F.3d 178, 204 (3d Cir. 2000). Instead, he contends that the

state courts’ adjudication of the claims either resulted in a decision that involved an

unreasonable application of clearly established Federal law or resulted in a

decision that was based on an unreasonable determination of the facts in light of

the evidence presented.

                                          24
             1.     Ground II

      In his second ground, Watson asserts that trial counsel’s representation of

Commonwealth witness Rodney Watson was a conflict of interest and violated his

Sixth Amendment right to effective assistance of counsel. (Doc. 1-1, p. 21). In his

PCRA proceedings, Watson framed the issues as follows: “Did [Watson’s] trial

attorney have a conflict of interest which prejudiced [Watson] when he represented

[Watson] while and after he also represented Rodney Watson thus causing the need

for a new trial? (Ineffective assistance of counsel).” (Doc. 10-19, p. 4). The

Superior Court set forth the following standard applicable to a claim of ineffective

assistance of counsel based on a conflict of interest:

      When a claim of ineffective assistance of counsel is based on an alleged
      conflict of interest, prejudice will be presumed if counsel is shown to
      have had an actual conflict of interest. If an appellant can demonstrate
      the existence of an actual conflict of interest which adversely affected
      his counsel’s performance, then he is entitled to a new trial. To make
      such a showing, an appellant must demonstrate that counsel actively
      represented conflicting interests and that an actual conflict of interest
      adversely affected his lawyer’s performance. An actual conflict of
      interest is evidenced whenever during the course of representation, the
      interests of appellant – and the interests of another client toward who
      counsel bears obligations – diverge with respect to a material factual or
      legal issue or to a course of action.

      Commonwealth v. Padden, 783 A.2d 299, 309-10 (Pa. Super. 2001)
      (internal citations and quotation marks omitted) (emphasis in original
      [omitted]).


                                          25
(Doc. 10-19, p. 9). This standard comports with Supreme Court precedent which

dictates that “[i]n order to establish a violation of the Sixth Amendment, a

defendant who raised no objection at trial must demonstrate that an actual conflict

of interest adversely affected his lawyer’s performance. Cuyler v. Sullivan, 446

U.S. 335, 348 (1980).

      In reviewing Fannick’s PRCA hearing testimony, the Court found as

follows: “(1) he represented Rodney Watson in an unrelated drug case; (2) when

he became aware Rodney Watson was connected to [Watson’s] homicide case,

counsel informed Rodney Watson he was going to withdraw from the case, and

counsel prepared a motion to withdraw; (3) another attorney subsequently entered

his appearance on behalf of Rodney Watson as privately retained counsel; (4)

counsel did not discuss anything related to [Watson’s] homicide case with Rodney

Watson at any point in time; (5) counsel did not take part in Rodney Watson’s plea

negotiations in the drug case; and (6) counsel cross-examined Rodney Watson at

trial concerning the plea agreement he reached in his drug case (which counsel

learned through discovery).” (Doc. 10-19, p. 13). Based on these facts, the court

concluded that Watson’s underlying claim lacked merit in that he failed to

demonstrate that counsel actively represented conflicting interests, which adversely

affected his representation of Watson’s case. (Id. citing Padden, supra). The state

                                         26
court also concluded that Watson failed to satisfy the prejudice prong of the

ineffective assistance of counsel claim. The foregoing analysis represents a

reasonable application of the Strickland ineffectiveness test.

      Moreover, the state court’s factual determinations were objectively

reasonable in light of the evidence presented during the PCRA hearing. Fannick

testified that his representation of Watson overlapped, to some degree, “for a brief

period” with his representation of Rodney Watson in a drug case pending in the

Court of Common Pleas of Lackawanna County. (Doc. 10-12, p. 14). He

indicated that there came a point in that representation that he felt there was a

potential for a conflict of interest. (Id.) Specifically, he testified that “I remember

that I had difficulty finding Rod Watson to speak with him, I do remember that

there was a point in time when Rod Watson apparently was negotiating his own

plea agreement or – or was negotiating because he was going to testify against Mr.

[James] Watson. When I caught wind of that, that’s when, you know, I – I knew I

couldn’t speak with Rod Watson, or didn’t felt [sic] appropriate that I speak with

Rod Watson, the he should have another lawyer if he was attempting to negotiate

or give information regarding someone that I had represented, that I was

representing.” (Id.) He further testified that when Rodney Watson was “finally

apprehended and incarcerated, I went to talk to him and he indicated to me that he

                                          27
wanted to talk to police about the homicide, and that’s when I immediately said

then you can’t, I don’t want to talk to you any further.” (Doc. 10-14, p. 30).

Fannick notified Rodney Watson of the potential conflict and prepared a motion to

withdraw. (Doc. 10-12, pp. 12, 13; Doc. 10-14, pp. 30, 31). However, because the

“Watson family” informed him that Rodney Watson would be retaining other

counsel, and because new counsel entered his appearance in the case, thereby

eliminating the conflict, he deemed it unnecessary to file the motion to withdraw.

(Doc. 10-12, at 12, 13). He testified that he “was basically the lawyer for the

Watson family so, I don’t think there was any secret that I at one time or another

had represented various Watson’s [sic].” (Doc. 10-12, p.19).

      Fannick represented that any discussion of the Jason Ryans homicide with

Rodney Watson was limited to the above exchange. (Doc. 10-14, p. 31). He

testified that he did not suggest to Rodney Watson that he should cooperate in the

homicide, categorically denied any involvement in the Commonwealth’s decision

not to prosecute Rodney Watson for his involvement in the Jason Ryans homicide,

had no role in the negotiation of Rodney Watson’s plea agreement, and reaped no

benefit, in his capacity as James Watson’s attorney, specifically in the cross-

examination of Rodney Watson, as a result of his prior representation of Rodney




                                          28
Watson. (Doc. 10-12, pp. 15-17). He further indicated that he became aware of

the terms of Rodney Watson’s plea agreement through the discovery process. (Id.)

       The state court’s ruling represents a reasonable application of Supreme

Court precedent. Its determination of the facts is also objectively reasonable in

light of the evidence presented during the PCRA proceedings. Watson is not

entitled to relief on this claim.

              2.     Ground IV

       In the fourth ground, Watson argues that trial counsel was ineffective in

failing to call as witnesses McKenzie Keller (“Keller”) and Janelle Prato (“Prato”).

He argued in state court, as he does here, that that “Jennifer Barr told Janelle Prato

shortly after the homicide that Watson did not kill [Ryans]. [Watson] declares Ms.

Prato met with counsel’s investigator at Ms. Keller’s house and told the

investigator and Ms. Keller about what Ms. Barr had said. [Watson] submits

counsel had no reasonable strategic basis for failing to call Ms. Prato and Ms.

Keller as defense witnesses to rebut Ms. Barr’s trial testimony.” (Doc. 10-19, p.

19). We will consider each witness in turn.

       In considering trial counsel’s failure to call Keller, the Superior Court

evaluated the proffered testimony and concluded that because Keller “did not

personally witness or hear the Barr-Prato conversation and her proffered testimony

                                          29
relates only to what Ms. Prato said had occurred,” the testimony constituted

inadmissible hearsay under Rule 801(c) of the Pennsylvania Rules of evidence.

(Doc. 10-19, p. 22). Consequently, counsel could not be deemed ineffective.

Alternatively, the state court noted that “[t]o the extent [Watson] would offer Ms.

Keller’s testimony only to corroborate Ms. Prato’s testimony that the Barr-Prato

conversation took place, but not for the truth of the matter asserted, such testimony

is too attenuated to satisfy the prejudice prong of the ineffectiveness test.” (Id. ap

23, n. 7). We find that this is an objectively reasonable application of Strickland.

It is also a reasonable determination of the facts given the evidence of record. At

the PCRA hearing, Keller and Prato testified that, at some point prior to Watson’s

trial, Keller, her mother, Prato and an individual identified as “Ms. Herbert” were

sitting at her mother’s kitchen table while Attorney Fannick’s investigator

interviewed them about the conversation Prato had with Barr. (Doc. 10-12, pp. 82-

92). Keller testified that she was to be called as a witness for the defense and that

she was “one hundred percent” sure that she was coming to testify to the credibility

of Jennifer Barr. (Id. at 94).

      The claim concerning Prato’s testimony, initially considered waived by the

PCRA court, was remanded by the Superior Court for consideration on the merits.




                                          30
On remand, the PCRA court determined that counsel was not ineffective in failing

to call Prato to testify. On appeal, the Superior Court thoroughly addressed the

issue in conducting the following analysis:

      To establish counsel’s ineffectiveness for failure to call a witness, a
      petitioner must demonstrate:

         (1) The witness existed; (2) the witness was available; (3) counsel
         was informed of the existence of the witness or counsel should
         otherwise have known of [her]; (4) the witness was prepared to
         cooperate and testify for [Watson] at trial; and (5) the absence of
         the testimony prejudiced [Watson] so as to deny him a fair trial.
         A defendant must establish prejudice by demonstrating that he
         was denied a fair trial because of the absence of the testimony of
         the proposed witness. Further, ineffectiveness for failing to call a
         witness will not be found where a defendant fails to provide
         affidavits from the alleged witnesses indicating availability and
         willingness to cooperate with the defense.

      Commonwealth v. O’Bidos, 849 A.2d 243, 249 (Pa.Super. 2004) appeal
      denied, 580 Pa. 696, 860 A.2d 123 (2004) (citations omitted).


            Instantly, the PCRA court reasoned as follows:

         [Watson] failed to prove that defense counsel knew or should have
         known about [the Prato-Barr conversation]. [Ms.] Prato herself
         testified that she provided her information to counsel’s private
         investigator, but there is no evidence that the investigator relayed
         [Ms.] Prato’s statements to counsel, and counsel denied having
         been told about the testimony [Ms.] Prato might have offered.

         The only evidence that defense counsel was informed prior to trial
         of [Ms.] Prato’s testimony came from [Watson] himself, who
         claims he asked defense counsel about calling [Ms.] Prato to
         testify. [Watson’s] testimony was not credible.
                                         31
When first questioned by the police, [Watson] gave a detailed
account of how he had been involved in the beating, kidnapping,
and execution of [Ryans], an account that was wholly consistent
with the facts related by [Rodney] Watson, who was present at all
times, and by [Ms.] Barr, who was present for the kidnapping and
murder[;] however, while testifying during the PCRA hearing,
[Watson] radically changed his story. He now claims he was
present when [Ryans] was beaten, but then went home and
remained home while [Ryans] was kidnapped and killed.

Because [Watson’s] PCRA hearing testimony is not reliable, the
court finds that [Watson] has not established by a preponderance
of the evidence that defense counsel knew or should have known
that [Ms.] Prato could testify about [Ms.] Barr’s prior inconsistent
statement. Further, there is no evidence that defense counsel was
derelict in his selection of a private investigator, nor in relying on
the investigator to provide him with any and all exculpatory
evidence.

The court also finds that [Watson] has failed to establish the fifth
element of a claim of ineffective assistance for failure to call a
witness: The absence of [Ms.] Prato’s testimony was not so
prejudicial to [Watson] as to have denied him a fair trial.

The evidence against [Watson] at trial included the testimony of
[Watson’s] mother that [Watson] has confessed to her that he had
killed [Ryans] because he believed that after [Ryans] was beaten
he represented a threat to Kenny Watson and his family. Rodney
Watson testified that he personally witnessed [Watson] shoot
[Ryans]. Numerous witnesses supplied testimony that [Watson]
orchestrated the kidnapping and the killing, and commanded the
after-the-fact cover-up. [Ms.] Barr’s testimony was corroborated,
often in fine detail, by Rodney Watson and, except for [Watson’s]
claim that Kenny Watson was the shooter, [Watson’s] own
statement to the police. The remarkable consistency of the
statements of those involved leading to the moment of the
execution imbues [Ms.] Barr’s testimony with an authenticity that
                                 32
         her prior inconsistent statement lacks. Moreover, [Ms.] Prato’s
         testimony about [Ms.] Barr’s inconsistent statement refers to a
         time before [Watson’s] arrest and before [Ms.] Barr changed her
         initial statement to the police that Kenny Watson was the shooter.
         At the trial, [Ms.] Barr acknowledged that she had previously
         exculpated [Watson], but explained that she did so because she
         was in fear of [Watson]. Thus, [Ms.] Prato’s testimony was
         cumulative of an inconsistency that [Ms.] Barr readily
         acknowledged. The testimony of [Ms.] Prato would have carried
         little weight, if any.

      (PCRA Court Opinion, filed January 2, 2015, at 3-4). The record
      supports the PCRA court’s analysis. The court explicitly discredited
      [Watson’s] PCRA hearing testimony. The court’s observation that
      defense counsel denied any awareness of the Prato-Barr conversation,
      when read in the context of the court’s conclusion that no evidence
      showed the Prato-Barr conversation was relayed to defense counsel,
      makes clear the court credited counsel’s testimony. Thus, [Watson]
      failed to satisfy his burden to show defense knew or should have known
      of Ms. Prato and her potential testimony. See Knighten, supra;
      O’Bidos, supra. Further, [Watson] failed to satisfy the prejudice prong,
      particularly where Ms. Barr’s alleged statement to Ms. Prato was
      cumulative of her prior inconsistent statement to the police, which was
      introduced at trial, and Ms. Barr testified as to why she had initially
      attempted to exculpate [Watson]. See id. Therefore, defense counsel
      was not ineffective for failing to call Ms. Prato as a witness.

(Doc. 10-24, pp. 6-8). The Superior Court’s decision involved a reasonable

application of clearly established federal law. Further, it constituted an objectively

reasonable determination of the facts in light of the evidence presented. This claim

is without merit.




                                          33
             3.     Ground V

       In his final ground, Watson argues that trial counsel was ineffective in

failing to object when, during his closing argument, the prosecutor improperly

referenced his Fifth Amendment right to remain silent. Specifically, Watson

challenges trial counsel’s failure to object to the following remark:

       I’m sorry I can’t give you a transcript of the conversation in the kitchen,
       but who are the participants in that conversation? [Watson], Kenny
       Watson, Mickey Robinson. Mickey Robinson is in Guyana. He’s not
       talking to anybody. [Watson] has got a right to remain silent based on
       the United States Constitution. Kenny Watson, he’s got a constitutional
       right to remain silent founded on the [C]onstitution. I’m sorry I can’t
       give you a transcript of that conversation. I’m sorry we didn’t have a
       videotape set up in the kitchen…so you could hear what was discussed.

(Doc. 1-1, pp. 69, 76-78; Doc. 10-19, p. 10, citing N.T. [Trial, 9/11/02, at 83-84]).

The state courts concluded that counsel could not be deemed ineffective because

the underlying claim, that the prosecutor’s remark violated Watson’s Fifth

Amendment right against self-incrimination, lacked merit. (Doc. 10-19, pp. 8-12,

14).

       The Fifth Amendment, made applicable to the states by the Fourteenth

Amendment, provides in relevant part that “[n]o person shall ... be compelled in

any criminal case to be a witness against himself.” U.S. CONST. amend V. The

Fifth Amendment prohibits a prosecutor from suggesting to the jury that “ ‘it may

treat the defendant's silence as substantive evidence of guilt.’ ” United States v.
                                           34
Robinson, 485 U.S. 25, 32m(1988) (quoting Baxter v. Palmigiano, 425 U.S. 308,

319 (1976)); see also Griffin v. California, 380 U.S. 609, 614 (1965). Although

the Fifth Amendment “forbids either comment by the prosecution on the accused’s

silence or instructions by the court that such silence is evidence of guilt,” Griffin,

380 U.S. at 615 (1965), “[[t]he] central purpose of a criminal trial is to decide the

factual question of the defendant’s guilt or innocence[.] United States v. Nobles,

422 U.S. 225, 95 S.Ct. 2160, 45 L.Ed.2d 141 (1975)....” Delaware v. Van Arsdall,

475 U.S. 673, 681 (1986). “[B]oth the defendant and the prosecutor have the

opportunity to meet fairly the evidence and arguments of one another. The broad

dicta in Griffin to the effect that the Fifth Amendment “forbids ... comment by the

prosecution on the accused’s silence,” 380 U.S., at 615, 85 S.Ct., at 1233, must be

taken in the light of the facts of that case. It is one thing to hold…that the

prosecutor may not treat a defendant’s exercise of his right to remain silent at trial

as substantive evidence of guilt; it is quite another to urge…that the same

reasoning would prohibit the prosecutor from fairly responding to an argument of

the defendant by adverting to that silence.” Robinson, 485 U.S. at 33. In opining

that “[t]here may be some ‘cost’ to the defendant in having remained silent in each

situation,” the Supreme Court declined to expand Griffin to preclude a fair




                                           35
response by the prosecutor to comments or arguments made by defense counsel.

Id.

      In considering Watson’s claim, the Superior Court recognized that “[a] s a

general rule, any comment that the prosecuting attorney makes regarding a

defendant’s election not to testify is a violation of the defendant’s right against

self-incrimination as guaranteed by the Fifth Amendment of the United States

Constitution, Article 1, Section 9 of the Pennsylvania Constitution and by statute,

codified at 42 Pa.C.S.A.§ 5941. A comment is constitutionally and statutorily

forbidden if the language used by the prosecutor is intended to create for the jury

an adverse interest to testify. This rule is not an absolute bar to any reference to a

defendant’s failure to testify. A remark by a prosecutor, otherwise improper, may

be appropriate if it is in fair response to the argument and comment of defense

counsel.” (Id. at 8) (citations omitted). The court ultimately concluded that the

prosecutor’s remark did not treat Watson’s exercise of his right to remain silent at

trial as substantive evidence of guilt. In predominantly relying on the PCRA

court’s analysis, the Superior Court stated as follows:

      The actual import of the District Attorney’s argument was to concede
      that the Commonwealth could not present direct evidence of a
      conspiracy, but that circumstantial evidence proved the conspiracy
      nonetheless. Immediately before the statement which [Watson] claims
      is objectionable, the District Attorney made this statement:

                                          36
         [Watson] and Kenny [Watson] are both running away from one
         common enemy, and that is there was an agreement, there was a
         conspiracy. They’re both trying to deny that. But if you
         remember when we read [Watson’s] statement into the record,
         [Watson] said…the other individual was afraid to leave [Ryans].
         Then [Watson] comes over and there’s a discussion in the kitchen.
         ([N.T. Trial at 83]) [ ]

      After calling the jury’s attention to evidence (1) that [Watson’s] own
      statement to the police acknowledged that another member of the group
      wanted to kill [Ryans], (2) that [Watson], who had left the house where
      [Ryans] was held after being beaten, called back to the house stating
      that he intended to shoot [Ryans], and (3) that [Watson] returned to the
      house where a discussion was held in the kitchen, the District Attorney
      then made the statement which [Watson] claims is objectionable.
      Conveniently, [Watson] leaves out what preceded those words as well
      as this statement which followed immediately thereafter:

         But if you look at the facts and circumstances of this case, you
         look at the type of individuals we’re dealing with, … the type of
         conduct which they believed [Ryans] was responsible for, you
         know what that conversation was.

      The District Attorney then explained that it was implausible that those
      involved in the meeting were discussing taking [Ryans] to the hospital,
      because they did not go to Mercy Hospital, which was 2,500 feet away,
      the did not go to nearby Nesbitt Hospital, and they drove directly past
      Tyler Memorial Hospital.

      Thus, viewed in context, the statements which [Watson] finds
      objectionable do no more than tell jurors that there is a gap in the direct
      evidence as to what occurred when [Watson] returned to the house, but
      that the facts and circumstances leave no doubt that the discussion in
      the kitchen hatched the conspiracy that led to the murder of [Ryans].

(Doc. 10-19, p. 11).


                                          37
      In addition, it is clear from the record that, as permitted by Robinson, 485

U.S. at 33, the comment was a fair response to the closing arguments made by

defense counsel. Both attorneys vehemently argued that the Commonwealth’s case

was wholly circumstantial, that every witness called by the Commonwealth had

consistently lied during the investigation and trial, and that there simply was no

plan or agreement. (Doc. 10-2, pp. 3-68). In fact, the main theme of Kenny

Watson’s attorney’s closing argument was that there was no plan or agreement

between Watson, Kenny Watson, and Michael Robinson (“Robinson”) to kill

Ryans. (Doc. 10-2, pp. 2: 13-25). Defense counsel argued that Commonwealth

witness Jennifer Barr (“Barr” or “Jennifer”) was adamant in her testimony that

Kenny Watson did not want Ryans to die. “[Barr] knew that from her heart

because she knew when she came back to the apartment after she took cleaning

materials over to Tiffany and James told her that Kenny wanted to take him to the

hospital, that’s when the plan -- I’m not even going to call it a plan. That’s when

the goal between Mikey [Robinson], Jennifer and James [Watson] took place. And

the goal was, we’re not taking Jason to the hospital. If there was an agreement

between Kenny and James to kill Jason, there would be no need for Jennifer.” (Id.

at 3). He argues “[i]t was a goal of James and Mikey and Jennifer, not a plan, to

kill James [sic] – to kill Jason [Ryans].” (Id. at 4). Other references to the lack of

                                          38
an agreement or plan include: “Jennifer knows and James knows, because they

wouldn’t have had to do what they did if Kenny would have agreed to kill him.”

(Id. at 11); “You don’t take five people along with you to kill somebody. There

was no plan. There was no agreement here. There [sic] no plan and there was no

agreement.” (Id. at 25); “That’s a plan? No. It was James’s goal not to take Jason

[Ryans] to the hospital. It wasn’t a plan, it was a goal….” (Id. at 26); “That’s a

plan?” (Id.); “Is that a plan?” (Id. at 26, 27); “The strategy was – there was no plan.

The strategy was silence. When you don’t have a plan, the next best thing you

have to do then is go to silence.” (Id. at 27). Even more significant is his

argument, specifically made in anticipation of the district attorney’s closing, that

“[o]h,[the district attorney is] going to say, well, they drove past hospitals. That’s

a sign of an agreement right there. He’s going to say, oh, he was right there,

standing there. That’s a sign of an agreement. That’s not a sign of an agreement.

If I’m walking down the street with somebody and they say they’re going to go

over here and rob the CVS or this Rite Aid drugstore, and I’m walking with them

and they go in and rob the drugstore and come back with me, I had nothing to do

with that. That’s not an agreement.” (Id. at 30).

      Based on the above, we conclude that the state court reasonably applied

governing Supreme Court precedent in determining that “[t]rial counsel cannot be

                                          39
said to be ineffective for failure to pursue a meritless claim. Watson’s claim that

defense counsel was ineffective for failing to object to the District Attorney’s

closing argument is meritless.” (Doc. 10-19, p. 12). We also conclude that the

decision involved an reasonable determination of the facts in light of the evidence

of record. Habeas relief is not warranted.

IV.   CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

Petitioner fails to demonstrate that a COA should issue.

      The denial of a certificate of appealability does not prevent Watson from

appealing the order denying his petition so long as he seeks, and obtains, a

certificate of appealability from the Third Circuit Court of Appeals. See FED. R.

APP. P. 22(b)(1).

                                          40
V.    CONCLUSION

      For the reasons set forth above, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 will be denied.

            A separate Order will enter
